Court of Appeals, State of Michigan

                                                 ORDER

                                                                            William B. Murphy
Estate of Marguerite Schubert v Department of Treasury                        Presiding Judge

Docket No.    337121                                                        Michael J. Kelly

LC No.         I 5-000240-TI                                                Brock A. Swartzle
                                                                             Judges


               The Court orders that the December 20, 2017 opinion is hereby AMENDED. The
opinion contained the following clerical errors: "And on this record, we conclude that the Tribunal's
finding that Schubert was using her Ludington property as her principal residence, not her Midland
apartment, was supported by competent, material, and substantial evidence on the whole record." That
sentence is AMENDED to read: "And on this record, we conclude that the Tribunal's finding that
Schubert was using her Midland Apartment as her principal residence, not her Ludington property, was
supported by competent, material, and substantial evidence on the whole record." Further, the word
"principle" shall be changed to "principal" on page 6, footnote 8, line 4, and on page 7, lines 2 and 3.

               In all other respects, the December 20, 2017 opinion remains unchanged.




                                JAN 0 3 2018
                                        Dat t: